574 F.2d 358
98 L.R.R.M. (BNA) 2934, 84 Lab.Cas.  P 10,717
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUAKER MFG., CORP., Respondent.
No. 76-2340.
United States Court of Appeals,Sixth Circuit.
April 14, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, Michael S. Winer, Woody N. Peterson, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for petitioner.
Louis M. Davies, Harrington, Huxley & Smith, Youngstown, Ohio, Earl R. Miller, Salem, Ohio, for respondent.
Before WEICK and ENGEL, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This case is before the court pursuant to a petition of the National Labor Relations Board for enforcement of its order against the respondent, Quaker Manufacturing Corporation.  The Board found violations of Section 8(a)(1) of the National Labor Relations Act due to the surveillance and interrogation of employees regarding union activities and the promulgation of a "no-discussion" rule applicable solely to union topics.  The Board further found that the company violated Sections 8(a)(1) and 8(a)(3) in its discriminatory and coercive discharges of employees Roy Manypenny and Charles Marple. 224 N.L.R.B. No. 144 (1976).


2
Because we are of the opinion that the Board's findings are supported by substantial evidence on the record as a whole,


3
IT IS ORDERED that the Board's order be and is hereby enforced.